Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 11/17/2021 has overcome all outstanding rejections under 25 USC 112(b). 
Allowable Subject Matter
Claims 1-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a glass composition comprising a base glass portion comprising: 60-75 wt. % SiO2; 5-15 wt. % CaO; 0-5 wt. % MgO; 0.1-0.5 wt. % K2O; 10-14 wt. % Na2O; and 1-1.47 wt. % Al2O3; wherein the glass composition has a ratio of Na2O to Al2O3 in the range of 9.5-12.
Claim 16 is directed towards a glass composition comprising a base glass portion comprising: 71.2-71.6 wt. % SiO2; 8.3-8.6 wt. % CaO; 5.0-5.2 wt. % MgO; 0.24-0.25 wt. % K2O; 13.4-13.5 wt. % Na2O; and 1.1-1.2 wt. % Al2O3. 
Claim 22 is directed towards A glass composition comprising a base glass portion comprising: 65-75 wt% SiO2 5-15 wt% CaO; 0-5 wt% MgO; 0.1 - 0.5 wt% K2O; and, wherein the glass composition comprises an amount of Na2O to Al2O3
The closest prior art is Pecoraro et al. (US20030054938, hereinafter referred to as Pecoraro) and Maquin et al. (US20070155610, hereinafter referred to as Maquin).
Pecoraro discloses an example of a glass at Page 8, Table 12, Example 13, which is 71.71 wt. % SiO2, 9.09 wt. % CaO, 2.70 wt. % MgO, 0.39 wt. % K2O,  13.73 wt. % Na2O, and 1.63 wt. % Al2O3, which is within the claimed range for claim 1, but not within the claimed range for claim 16. However, Example 13 in Pecoraro discloses a ratio of Na2O to Al2O3 of 13.73/1.63 = 8.42, which is outside the claimed range for claim 1. None of the examples disclosed by Pecoraro meet the limitations of claims 1, 16, or 22.
Maquin discloses an example of a glass at [0065] which is 71.0 wt. % SiO2, 1.40 wt. % Al2O3, 12.0 wt. % CaO, 0.1 wt. % MgO, 13.0 wt. % Na2O, and 0.35 wt. % K2O, which is within the claimed range for claim 1, but not for claim 16. However, the example disclosed in [0065] of Maquin provides a ratio of Na2O to Al2O3 of 13/1.4 = 9.3, which is outside of the claimed range for claim 1. None of the examples disclosed by Maquin meet the limitations of claims 1, 16, or 22.
All claims not specifically addressed are dependent upon, or contain the allowable limitations of, the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731